PER CURIAM
Nicholas Nettles ("Movant") appeals from the judgment denying his Rule 29.15 *604motion for post-conviction relief following an evidentiary hearing. Movant's sole point on appeal is his trial counsel was ineffective for advising him to admit to the prior uncharged bad act of striking J.J. and counsel conceding in his opening statement that Movant struck J.J. Finding no clear error, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order under to Rule 84.16.